     Case 3:19-cv-02036-L Document 24 Filed 07/10/20                        Page 1 of 4 PageID 485



                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

STEVEN CHAMBERLIN,                                     §
                                                       §
         Plaintiff,                                    §
                                                       §
v.                                                     §        Civil Action No. 3:19-CV-2036-L
                                                       §
GEICO INDEMNITY COMPANY and                            §
TOM TYRRELL, 1                                         §
                                                       §
         Defendants.                                   §

                                                   ORDER

        Before the court are two separate Findings, Conclusions, and Recommendations of the

United States Magistrate Judge (“First Report” and “Second Report”) (Docs. 16 & 17), entered by

United States Magistrate Judge Rebecca Rutherford. In the First Report (Doc. 16), entered May

26, 2020, Magistrate Judge Rutherford recommends that the court deny Plaintiff Steven

Chamberlin’s (“Plaintiff”) Motion to Remand (Doc. 8) and dismiss Defendant Tom Tyrrell from

the suit for improper joinder. In the Second Report (Doc. 17), entered May 27, 2020, she

recommends that the court grant in part and deny in part Defendant GEICO Indemnity Company’s

(“Defendant”) Motion to Dismiss (Doc. 5) and grant Plaintiff’s request to amend his pleadings.

        On May 13, 2020, two weeks before Magistrate Judge Rutherford entered the Reports, she

sent a letter to counsel (Doc. 14) inquiring whether the parties’ circumstances had changed since

filing the pending motions, and whether they had settled, or were in active negotiations to settle,

such that a ruling on the pending motions would not be necessary or helpful. Counsel for

Defendants responded to the letter on May 18, 2020, stating that the parties had “not settled this

1
  On June 15 and 29, 2020, Plaintiff Steven Chamberlin filed a First Amended Complaint (Doc. 19) and a Second
Amended Complaint (Doc. 22), respectively, terminating Tom Tyrrell as a party to this action. As the Findings,
Conclusions, and Recommendations of the United States Magistrate Judge (Docs. 16 & 17) involve Defendant Tyrrell,
the court keeps his name in the caption to avoid confusion concerning the procedural posture of this case.
Order – Page 1
   Case 3:19-cv-02036-L Document 24 Filed 07/10/20                   Page 2 of 4 PageID 486



matter and Defendants [were] awaiting rulings on the motions[.]” Letter Resp. (Doc. 15).

Plaintiff’s counsel did not respond to Magistrate Judge Rutherford’s letter. Accordingly, she

entered the pending Reports, recommending action on both motions.

       On June 9, 2020, Plaintiff filed his Objections to both Reports (Doc. 18). Specifically,

Plaintiff objects to the Reports stating that “[s]hortly” after the magistrate judge sent the letter to

counsel, “Plaintiff advised counsel for Defendants [that] Plaintiff agreed to file an Amended

Complaint dropping all claims other than a declaratory judgment action against Defendant Geico

Indemnity Company (including dismissal of all claims against Defendant Tyrrell).” Pl.’s Obj. 1.

He further states that the Reports were entered “[b]efore [he] had an opportunity to prepare and

file (an unopposed) Motion for Leave to amend the Complaint and an Amended Complaint[.]” Id.

1-2. Plaintiff contends that his agreement with Defendants to drop all claims against Tyrrell and

all claims against GEICO other than for a declaratory judgment moots the Reports. Id. 2.

       The court disagrees with Plaintiff’s contention that both Reports are moot. First, the

Magistrate Judge’s recommendations—that Defendant Tyrrell be dismissed from the lawsuit and

that Plaintiff be afforded the opportunity to amend his complaint as to GEICO in light of his failure

to state many of his claims—are entirely consistent with the purported agreement Plaintiff made

with Defendants. Second, Plaintiff had ample time to move for leave to file an amended complaint,

or otherwise respond to the Magistrate Judge’s letter indicating that a ruling on the pending

motions would be unnecessary before the Reports were entered. Plaintiff failed to do so. For this

reason, the court overrules Plaintiff’s objection, as it relates to Plaintiff’s Motion Remand. The

court, however, sustains Plaintiff’s objection with respect to Defendants’ Motion to Dismiss but

for reasons other than those articulated by him.

       To be clear, the court agrees with the Magistrate Judge’s findings and conclusions with

respect to Defendants’ Motion to Dismiss; however, the court has granted Plaintiff’s Unopposed

Order – Page 2
    Case 3:19-cv-02036-L Document 24 Filed 07/10/20                        Page 3 of 4 PageID 487



Motion for Leave to File a Second Amended Complaint (Doc. 20), which was filed on June 26,

2020. As a new pleading has been filed, Defendants’ Motion to Dismiss is now moot, as it was

not based on the live pleading, and, as a result, the recommendations related to that motion are

also moot.

        After consideration of the motions, record, Reports, and applicable law, and after

conducting a de novo review of the portions of the Reports to which Objections were made, the

court overrules in part and sustains in part Plaintiff’s Objections (Doc. 18) as herein stated.

Accordingly, the court agrees with the findings and conclusions of the Magistrate Judge in the

First Report (Doc. 16), and accepts them as those of the court. The court determines, however,

that the findings and conclusions of the Magistrate Judge in the Second Report (Doc. 17) are moot,

as Plaintiff has filed a Second Amended Complaint that nullifies the underlying motion to dismiss.

        For the reasons herein stated, the court denies Plaintiff’s Motion to Remand (Doc. 8), and,

thus, Defendant Tom Tyrrell is dismissed without prejudice from the suit for improper joinder. 2

The court also denies as moot Defendants’ Motion to Dismiss (Doc. 5), and Plaintiff’s request to

amend his pleadings, as such request has been granted by a previous order (Doc. 21).

        Plaintiff’s failure to timely communicate with the court has created this morass. Had

Plaintiff responded to the Magistrate Judge’s letter of inquiry and stated his intentions, she, as well

as this court, could have preserved scarce judicial resources in ruling on unnecessary motions.

Instead, Plaintiff failed to respond to her letter, or update the court on the parties intentions, until

approximately four weeks letter. Moreover, Plaintiff’s Objections are effectively “much ado about

nothing,” given that the Magistrate Judge’s Report and the parties’ late agreement accomplished

the same result. Moving forward, the court expects the parties, particularly Plaintiff, to ensure that


2
 As previously indicated, Plaintiff’s Amended Complaints (Docs. 19 & 22) removes Defendant Tyrrell as a party in
accordance with this order and the First Report.
Order – Page 3
   Case 3:19-cv-02036-L Document 24 Filed 07/10/20               Page 4 of 4 PageID 488



the parties’ intentions are communicated in a timely manner so that the court’s precious time and

scarce judicial resources are not unnecessarily expended.

       It is so ordered this 10th day of July, 2020.


                                                       _________________________________
                                                       Sam A. Lindsay
                                                       United States District Judge




Order – Page 4
